vs iva department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division may du uniform issue list t ep rat2 legend taxpayer dear kakkkkxkk raaakkekeeeekeeeekrereeekeeerakreakerererereeareereereekceeeeeeekekaekee this is in response to your request dated date as supplemented by information from a conference of right on date and correspondence dated date in which you request a private_letter_ruling the following facts and representations have been submitted under penalty of perjury in support of the ruling requested participant in taxpayer's defined benefit pension_plan i sec_65 years of age a highly_compensated_employee and is one of the individuals with the highest compensation in the current or any prior year the plan provides an option for a participant to receive the benefit in the form of a lump sum payment participant elected to receive a lump sum distribution of his benefit upon retirement the lump sum payment would reduce the asset value of the plan below percent of the value of the plan’s current liabilities the participant’s elected distribution represents a restricted benefit so the participant and taxpayer prepared an agreement to a modified distribution arrangement wherein the payments do not exceed the restrictions _ -s year payment schedule for the distribution of participant's taxpayer proposed a accrued_benefit the payment amounts represent participant’s unrestricted benefit he can receive for the year payments are made on payments are identical the participant's benefit taxpayer calculated the down the value of the lump sum distribution by the annual payment made each year payment constitutes the remaining balance of payments using a formula that writes- of each year the first 201v3i04a adjusted with interest the annual payments will be made until the earlier of the date the funding level of the plan permits participant to receive the remainder of the lump sum benefit or when participant has received all payments under the payment schedule the taxpayer represents that during plan years such as before a period of years ends the plan is to be sufficiently funded to the level where the limitations on the participant's benefit required by sec_1_401_a_4_-5 no longer apply and the participant is to receive the remainder of his elected lump sum benefit immediately or based on the facts and representations stated above taxpayer requests a ruling that upon the plan being sufficiently funded within the period as represented to the level where the limitations on the participant's benefit required by sec_1 a - b i no longer apply the payment of the remainder of participant’s elected lump sum benefit as described above be deemed an eligible_rollover_distribution under code sec_402 sec_402 states that an eligible_rollover_distribution means any distribution to an employee of all or any portion of the balance_to_the_credit of the employee in a qualified_trust except that such term shall not include-- a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made-- i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee's designated_beneficiary or ii for a specified period of years or more b any distribution to the extent such distribution is required under sec_401 and c any distribution which is made upon hardship of the employee sec_1_401_a_4_-5 states that a plan carinot make a lump sum payment to a highly_compensated_employee a restricted employee in the top of employees in terms of compensation if the payment reduces the asset value of the plan below percent of the value of the plan’s current liabilities sec_401 states that a_trust shall not constitute a qualified_trust unless the plan provides that the entire_interest of each employee will be distributed to such employee not later than the required_beginning_date defined as april of the calendar_year following the later of the calendar_year in which the employee attains age or the calendar_year in which the employee retires sec_1_402_c_-2 a-7 states that if a minimum distribution is required for a calendar_year the amounts distributed during that calendar_year are treated as required minimum distributions under sec_401 to the extent that the total required_minimum_distribution under sec_401 for the calendar_year has not been satisfied these amounts are not eligible rollover distributions 20lvsiv4ag in the circumstances as represented the plan is to be sufficiently funded within a short limited period to allow for the participant to collect remainder of his benefit under the plan the final payment will be substantially larger than the other_payments those payments will not last for years or more or for the life of the annuitant under code sec_402 the payment will occur upon the stated event within a limited period less than years and it is the remainder of the balance for that participant upon the plan’s funding level reaching percent within a ten year period beginning on the date of the first payment of the plan the distribution of the remaining balance will be an eligible_rollover_distribution under code sec_402 if the participant under these facts is at or above years of age and is paid an amount that qualifies as a required_minimum_distribution in whole or in part the amount that represents a required_minimum_distribution is not an eligible_rollover_distribution therefore the service hereby rules that the final payment of participant's benefit is an eligible_rollover_distribution under the circumstances stated above to the extent that the taxpayer's representation is not applicable this ruling does not apply if you wish to inquire about this ruling please contact at - please address all correspondence to - sincerely donec meshes donzell littlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
